UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANANGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01701 DAVIS NEW YORK VENTURE FUND, INC. (Exact name of registrant as specified in charter) 2949 East Elvira Road, Suite 101 Tucson, AZ85756 (Address of principal executive offices) Thomas D. Tays Davis Selected Advisers, L.P. 2949 East Elvira Road, Suite 101 Tucson, AZ85756 (Name and address of agent for service) Registrant’s telephone number, including area code: 520-806-7600 Date of fiscal year end: October 31, 2011 Date of reporting period: October 31, 2011 ITEM 1.REPORT TO STOCKHOLDERS DAVIS NEW YORK VENTURE FUND, INC. Table of Contents DAVIS GLOBAL FUND DAVIS INTERNATIONAL FUND Shareholder Letter 2 Management's Discussion of Fund Performance: Davis Global Fund 3 Davis International Fund 5 Fund Overview: Davis Global Fund 7 Davis International Fund 9 Expense Example 11 Schedule of Investments: Davis Global Fund 13 Davis International Fund 17 Statements of Assets and Liabilities 21 Statements of Operations 23 Statements of Changes in Net Assets 24 Notes to Financial Statements 26 Financial Highlights 37 Report of Independent Registered Public Accounting Firm 41 Federal Income Tax Information 42 Fund Information 43 Privacy Notice and Householding 44 Directors and Officers 45 This Annual Report is authorized for use by existing shareholders. Prospective shareholders must receive a current Davis Global Fund and Davis International Fund prospectus, which contains more information about investment strategies, risks, charges, and expenses.Please read the prospectus carefully before investing or sending money. Shares of Davis Global Fund and Davis International Fund are not deposits or obligations of any bank, are not guaranteed by any bank, are not insured by the FDIC or any other agency, and involve investment risks, including possible loss of the principal amount invested. DAVIS NEW YORK VENTURE FUND, INC. Shareholder Letter Dear Fellow Shareholder, As stewards of our customers’ savings, the management team and Directors of Davis Global Fund and Davis International Fund recognize the importance of candid, thorough, and regular communication with our shareholders.In our Annual and Semi-Annual Reports we include all of the required quantitative information such as audited financial statements, detailed footnotes, performance reports, fund holdings, and performance attribution.Also included is a list of positions opened and closed. In addition, we produce a Quarterly Review for each Fund.In this review, we give a more qualitative perspective on fund performance, discuss our thoughts on individual holdings, and share our investment outlook.You may obtain a copy of the current Quarterly Review either on our website, www.davisfunds.com, or by calling 1-800-279-0279. We thank you for your continued trust.We will do our best to earn it in the years ahead. Sincerely, Christopher C. Davis President December 2, 2011 2 DAVIS NEW YORK VENTURE FUND, INC. Management’s Discussion of Fund Performance DAVIS GLOBAL FUND Performance Overview Davis Global Fund’s Class A shares delivered a negative return on net asset value of 6.48% for the year ended October 31, 2011. Over the same time period, the Morgan Stanley Capital International All Country World Index(“Index”) returned 0.43%. The sectors1 within the Index delivering the strongest performance over the year were energy, consumer staples, and health care. The sectors delivering the weakest performance over the year were financials, materials, and utilities.As of October 31, 2011, the Fund had approximately 63% of its net assets invested in foreign companies, 31% in U.S. companies, and 6% in other assets and liabilities. Factors Impacting the Fund’s Performance Material companies were the most important detractor2 from the Fund’s performance, both on an absolute basis and relative to the Index. The Fund’s material companies under-performed the corresponding sector within the Index (down 45% versus down 5% for the Index) and had approximately the same relative average weighting (both 9%). Sino-Forest3 was the single most important detractor from the Fund’s performance. Listed in Toronto, but operating predominantly in mainland China,Sino-Forest is a commercial timber plantation manager that enters into long-term leases with Chinese provincial cooperatives and obtains the rights to harvest, sell, and replant trees. Sino-Forest became the target of a short-seller that accused Sino-Forest of fraud.The Ontario Securities Commission issued a release on August 26, 2011 halting trading of Sino-Forest on the Toronto Stock Exchange, causing the security to be fair valued by the Fund. Davis Advisors’ portfolio managers continue to monitor and evaluate the situation. As of the date of this report, trading is still halted and the Fund continues to fair value this position. Greatview Aseptic Packaging was also among the most important detractors from performance. Energy companies were the strongest performing sector of the Index, but detracted from the Fund’s performance. The Fund’s energy companies under-performed the corresponding sector within the Index (down 29% versus up 10% for the Index) and had a lower relative average weighting (4% versus 12% for the Index) in this stronger performing sector. OGX Petroleo e Gas Participacoes and Tenaris were among the most important detractors from performance. The Fund had a large investment in consumer staple companies and this sector made the most important contribution to the Fund’s performance. The Fund’s consumer staple companies out-performed the corresponding sector within the Index (up 12% versus up 9% for the Index) and had a higher relative average weighting (17% versus 10% for the Index) in this stronger performing sector.CVS Caremark, Coca-Cola, Nestle, and Kraft Foods were among the most important contributors to performance.The Fund no longer owns Kraft Foods. Other important detractors from performance included Sinovac Biotech, CNinsure, and China Merchants Bank.Other important contributors to performance included Youku.com, Roche Holding, Compagnie Financiere Richemont, and Nielsen Holdings. Over the year the Fund’s largest investments were in the United States, Switzerland, and China. United States and Swiss companies were the largest contributors to performance while Chinese companies were the largest detractors from performance. Davis Global Fund’s investment objective is long-term growth of capital. There can be no assurance that the Fund will achieve its objective.Davis Global Fund’s principal risks are: stock market risk, manager risk, common stock risk, foreign country risk, foreign currency risk, emerging market risk, trading markets and depositary receipts risk, under $10 billion market capitalization risk, headline risk, and fees and expenses risk. See the prospectus for a full description of each risk. From its inception date in December 2004 until January 2007, shares of Davis Global Fund were not available for public sale. Only the directors, officers, and employees of the Fund or its investment adviser and sub-adviser (and the investment adviser itself and affiliated companies) were eligible to purchase Fund shares. 1The companies included in the Morgan Stanley Capital International All Country World Index are divided into ten sectors. One or more industry groups make up a sector. 2A company’s or sector’s contribution to or detraction from the Fund’s performance is a product both of its appreciation or depreciation and its weighting within the Fund.For example, a 5% holding that rises 20% has twice as much impact as a 1% holding that rises 50%. 3This Management Discussion of Fund Performance discusses a number of individual companies.The information provided in this report does not provide information reasonably sufficient upon which to base an investment decision and should not be considered a recommendation to purchase or sell any particular security.The Schedule of Investments lists the Fund’s holdings of each company discussed. 3 DAVIS NEW YORK VENTURE FUND, INC. Management’s Discussion of Fund Performance DAVIS GLOBAL FUND – (CONTINUED) Comparison of a $10,000 investment in Davis Global Fund Class A versus the Morgan Stanley Capital International All Country World Index (MSCI ACWI®) for an investment made on December 22, 2004 Average Annual Total Return for periods ended October 31, 2011 Fund & Benchmark Index 1-Year 5-Year Since Inception Inception Date Gross Expense Ratio Net Expense Ratio Class A - without sales charge (6.48)% (1.04)% 4.10% 12/22/04 1.03% 1.03% Class A - with sales charge (10.89)% (2.00)% 3.36% 12/22/04 1.03% 1.03% Class B** (11.24)% (2.47)% 2.99% 12/22/04 2.23% 2.23% Class C** (8.18)% (2.01)% 3.06% 12/22/04 1.96% 1.96% Class Y (6.24)% N/A (6.55)% 07/25/07 0.76% 0.76% MSCI ACWI®*** 0.43% (0.30)% 3.58% In 2010, Davis Global Fund made a favorable investment in an IPO, which had a material impact on the investment performance.The IPO was purchased with the intent to benefit from long-term growth of the underlying company and the rapid appreciation was an unusual occurrence.Such performance may not continue in the future. The MSCI ACWI® is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed and emerging markets. The Index includes reinvestment of dividends, net of foreign withholding taxes.Investments cannot be made directly in the Index. The performance data for Davis Global Fund contained in this report represents past performance and assumes that all distributions were reinvested, and should not be considered as an indication of future performance from an investment in the Fund today. The investment return and principal value will fluctuate so that shares may be worth more or less than their original cost when redeemed. Fund performance changes over time and current performance may be higher or lower than stated. Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The operating expense ratios may vary in future years. For more current information please call Davis Funds Investor Services at 1-800-279-0279. *Reflects 4.75% front-end sales charge. **Includes any applicable contingent deferred sales charge. ***Inception return is from December 22, 2004. 4 DAVIS NEW YORK VENTURE FUND, INC. Management’s Discussion of Fund Performance DAVIS INTERNATIONAL FUND Performance Overview Davis International Fund’s Class A shares delivered a negative return on net asset value of 12.19% for the year ended October 31, 2011. Over the same time period, the Morgan Stanley Capital International All Country World Index ex USA(“Index”) declined 4.66%. The sectors1 within the Index delivering the strongest performance over the year were consumer staples, health care, and energy. The sectors delivering the weakest performance over the year were utilities, financials, and materials.As of October 31, 2011, the Fund had approximately 95% of its net assets invested in foreign companies, 2% in U.S. companies, and 3% in other assets and liabilities. Factors Impacting the Fund’s Performance Material companies were the most important detractor2 from the Fund’s performance, both on an absolute basis and relative to the Index. The Fund’s material companies under-performed the corresponding sector within the Index (down 47% versus down 6% for the Index) and had approximately the same relative average weighting (both 13%). Sino-Forest3 was the single most important detractor from the Fund’s performance. Listed in Toronto, but operating predominantly in mainland China,Sino-Forest is a commercial timber plantation manager that enters into long-term leases with Chinese provincial cooperatives and obtains the rights to harvest, sell, and replant trees. Sino-Forest became the target of a short-seller that accused Sino-Forest of fraud.The Ontario Securities Commission issued a release on August 26, 2011 halting trading of Sino-Forest on the Toronto Stock Exchange, causing the security to be fair valued by the Fund. Davis Advisors’ portfolio managers continue to monitor and evaluate the situation. As of the date of this report, trading is still halted and the Fund continues to fair value this position. Greatview Aseptic Packaging was also among the most important detractors from performance. Energy companies were among the strongest performing sectors of the Index, but detracted from the Fund’s performance. The Fund’s energy companies under-performed the corresponding sector within the Index (down 29% versus up 4% for the Index) and had a lower relative average weighting (6% versus 11% for the Index) in this stronger performing sector. OGX Petroleo e Gas Participacoes and Tenaris were among the most important detractors from performance. Consumer staple companies made the most important contribution to the Fund’s performance. The Fund’s consumer staple companies performed in-line with the corresponding sector within the Index (both up 7%), but had a higher relative average weighting (12% versus 9% for the Index) in this stronger performing sector. Nestle and Lindt & Spruengli were among the most important contributors to performance. Other important detractors from performance included Sinovac Biotech, CNinsure, and China Merchants Bank.Other important contributors to performance included Roche Holding, Youku.com, Essilor, and Kuehne & Nagel. Over the year the Fund’s largest investments were in Switzerland and China.Swiss companies were the largest contributors to performance while Chinese companies were the largest detractors from performance. Davis International Fund’s investment objective is long-term growth of capital.There can be no assurance that the Fund will achieve its objective.Davis International Fund’s principal risks are: stock market risk, manager risk, common stock risk, foreign country risk, foreign currency risk, emerging market risk, trading markets and depositary receipts risk, under $10 billion market capitalization risk, headline risk, and fees and expenses risk. See the prospectus for a full description of each risk. From its inception date in December 2006 until January 2010, shares of Davis International Fund were not available for public sale.Only the directors, officers, and employees of the Fund, or its investment adviser and sub-adviser (and the investment adviser itself and affiliated companies), were eligible to purchase Fund shares. 1The companies included in the Morgan Stanley Capital International All Country World Index ex USA are divided into ten sectors. One or more industry groups make up a sector. 2A company’s or sector’s contribution to or detraction from the Fund’s performance is a product both of its appreciation or depreciation and its weighting within the Fund.For example, a 5% holding that rises 20% has twice as much impact as a 1% holding that rises 50%. 3This Management Discussion of Fund Performance discusses a number of individual companies.The information provided in this report does not provide information reasonably sufficient upon which to base an investment decision and should not be considered a recommendation to purchase or sell any particular security.The Schedule of Investments lists the Fund’s holdings of each company discussed. 5 DAVIS NEW YORK VENTURE FUND, INC. Management’s Discussion of Fund Performance DAVIS INTERNATIONAL FUND – (CONTINUED) Comparison of a $10,000 investment in Davis International Fund Class A versus the Morgan Stanley Capital International All Country World Index ex USA (MSCI ACWI® ex USA) for an investment made on December 29, 2006 Average Annual Total Return for periods ended October 31, 2011 Fund & Benchmark Index 1-Year 3-Year Since Inception Inception Date Gross Expense Ratio Net Expense Ratio Class A - without sales charge (12.19)% 10.45% (3.63)% 12/29/06 0.94% 0.94% Class A - with sales charge (16.38)% 8.66% (4.60)% 12/29/06 0.94% 0.94% Class B** (18.17)% 7.83% (5.37)% 12/29/06 5.31% 2.30% Class C** (15.72)% 8.57% (5.00)% 12/29/06 3.13% 2.30% Class Y (13.61)% N/A (3.03)% 12/31/09 0.89% 0.89% MSCI ACWI® ex USA*** (4.66)% 12.92% (1.74)% In 2010, Davis International Fund made a favorable investment in an IPO, which had a material impact on the investment performance.The IPO was purchased with the intent to benefit from long-term growth of the underlying company and the rapid appreciation was an unusual occurrence.Such performance may not continue in the future. The MSCI ACWI® ex USA is a free float-adjusted market capitalization weighted index designed to measure the equity market performance of developed and emerging markets, excluding the United States. The Index includes reinvestment of dividends, net of foreign withholding taxes.Investments cannot be made directly in the Index. The performance data for Davis International Fund contained in this report represents past performance and assumes that all distributions were reinvested, and should not be considered as an indication of future performance from an investment in the Fund today. The investment return and principal value will fluctuate so that shares may be worth more or less than their original cost when redeemed. Fund performance changes over time and current performance may be higher or lower than stated. Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The operating expense ratios may vary in future years. For more current information please call Davis Funds Investor Services at 1-800-279-0279. *Reflects 4.75% front-end sales charge. **Includes any applicable contingent deferred sales charge. ***Inception return is from December 29, 2006. 6 DAVIS NEW YORK VENTURE FUND, INC. Fund Overview DAVIS GLOBAL FUND October 31, 2011 Portfolio Composition Industry Weightings (% of Fund’s 10/31/11 Net Assets) (% of 10/31/11 Stock Holdings) Fund MSCI ACWI® Common Stock (Foreign) 62.81% Health Care 12.88% 8.85% Common Stock (U.S.) 30.86% Food, Beverage & Tobacco 11.40% 6.30% Stock Warrants 0.45% Information Technology 10.32% 12.27% Preferred Stock (Foreign) 0.18% Capital Goods 10.10% 7.66% Short-Term Investments 5.46% Transportation 7.47% 1.99% Other Assets & Liabilities 0.24% Materials 7.45% 8.45% 100.00% Consumer Durables & Apparel 5.68% 1.48% Food & Staples Retailing 4.79% 2.27% Media 4.47% 2.09% Banks 4.36% 8.84% Diversified Financials 4.35% 4.02% Energy 4.26% 11.89% Telecommunication Services 3.35% 4.92% Commercial & Professional Services 3.15% 0.71% Real Estate 3.06% 2.47% Other 2.91% 15.79% 100.00% 100.00% Country Diversification Top 10 Long-Term Holdings (% of 10/31/11 Stock Holdings) (% of Fund’s 10/31/11 Net Assets) United States % Google Inc., Class A 4.90% Switzerland % Compagnie Financiere Richemont S.A., China % Bearer Shares, Unit A 4.85% France % Kuehne & Nagel International AG 4.84% Brazil % Coca-Cola Co. 3.81% Mexico % Schneider Electric S.A. 3.45% Netherlands % America Movil SAB de C.V., Series L, ADR 3.16% Canada % Hang Lung Group Ltd. 2.89% Hong Kong % Heineken Holding NV 2.81% Argentina % CVS Caremark Corp. 2.79% United Kingdom % Walt Disney Co. 2.60% Belgium % % 7 DAVIS NEW YORK VENTURE FUND, INC. Fund Overview DAVIS GLOBAL FUND – (CONTINUED) October 31, 2011 New Positions Added (11/01/10-10/31/11) (Highlighted positions are those greater than 1.50% of Fund’s 10/31/11 net assets) Security Industry Date of 1st Purchase % of Fund’s 10/31/11 Net Assets Bankrate Inc. Software & Services 06/17/11 % Berkshire Hathaway Inc., Class B Property & Casualty Insurance 10/18/11 % Brazil Pharma S.A., 144A Food & Staples Retailing 06/24/11 % Charles Schwab Corp. Capital Markets 08/08/11 % Greatview Aseptic Packaging Co., Ltd. Materials 12/02/10 % Itau Unibanco Holding S.A., ADR Commercial Banks 08/05/11 % Kraft Foods Inc., Class A Food, Beverage & Tobacco 12/17/10 − Lockheed Martin Corp. Capital Goods 11/15/10 − Netflix Inc. Retailing 10/26/11 % Nielsen Holdings NV Commercial & Professional Services 01/26/11 % PACCAR Inc. Capital Goods 10/27/11 % Renren, Inc., ADR Software & Services 05/04/11 − RPX Corp. Commercial & Professional Services 05/04/11 % Schindler Holding AG - Participation Certificate Capital Goods 05/25/11 % Shandong Weigao Group Medical Polymer Co. Ltd. - H Health Care Equipment & Services 05/19/11 % Unilever NV Food, Beverage & Tobacco 02/08/11 % Walt Disney Co. Media 06/03/11 % Wells Fargo & Co. Commercial Banks 08/19/11 % Wells Fargo & Co., Stock Warrants, strike price $34.01, expires 10/28/18 Commercial Banks 09/22/11 % Youku.com Inc., ADR Software & Services 12/08/10 % Positions Closed (11/01/10-10/31/11) (Gains and losses greater than $300,000 are highlighted) Security Industry Date of Final Sale Realized Gain (Loss) China Resources Power Holdings Co. Ltd. Utilities 12/08/10 $ ) Digital Realty Trust, Inc. Real Estate 12/27/10 Digital Realty Trust, Inc., 144A Conv. Sr. Notes, 5.50%, 04/15/29 Real Estate 12/29/10 Forest City Enterprises, Inc., Class A Real Estate 12/27/10 ) Guangdong Investment Ltd. Utilities 12/13/10 ) Japan Tobacco Inc. Food, Beverage & Tobacco 12/08/10 ) Kraft Foods Inc., Class A Food, Beverage & Tobacco 10/27/11 Lockheed Martin Corp. Capital Goods 06/17/11 Mead Johnson Nutrition Co. Food, Beverage & Tobacco 01/11/11 Pfizer Inc. Pharmaceuticals, Biotechnology & Life Sciences 02/08/11 PortX Operacoes Portuarias S.A. Transportation 08/15/11 Renren, Inc., ADR Software & Services 05/10/11 SEGRO PLC Real Estate 01/11/11 ) SL Green Realty Corp., 7.625%, Series C Real Estate 12/29/10 Yingde Gases Group Co. Ltd. Materials 07/12/11 ) 8 DAVIS NEW YORK VENTURE FUND, INC. Fund Overview DAVIS INTERNATIONAL FUND October 31, 2011 Portfolio Composition Industry Weightings (% of Fund’s 10/31/11 Net Assets) (% of 10/31/11 Stock Holdings) Fund MSCI ACWI® EX USA Common Stock (Foreign) 94.36% Health Care 15.95% 6.66% Common Stock (U.S.) 2.60% Food, Beverage & Tobacco 11.50% 6.42% Preferred Stock (Foreign) 0.29% Capital Goods 11.38% 7.49% Short-Term Investments 2.90% Transportation 10.10% 2.17% Other Assets & Liabilities (0.15)% Materials 8.57% 12.27% 100.00% Consumer Durables & Apparel 5.62% 1.80% Energy 5.39% 11.52% Real Estate 5.35% 2.72% Banks 4.70% 13.95% Telecommunication Services 4.48% 6.38% Diversified Financials 4.07% 2.71% Information Technology 3.55% 6.41% Food & Staples Retailing 2.72% 2.25% Commercial & Professional Services 2.68% 0.78% Media 2.29% 1.21% Insurance 1.65% 4.17% Other − 11.09% 100.00% 100.00% Country Diversification Top 10 Long-Term Holdings (% of 10/31/11 Stock Holdings) (% of Fund’s 10/31/11 Net Assets) Switzerland % Roche Holding AG - Genusschein % China % Kuehne & Nagel International AG % France % Hang Lung Group Ltd. % Brazil % Heineken Holding NV % Mexico % Schneider Electric S.A. % Netherlands % Compagnie Financiere Richemont S.A., Hong Kong % Bearer Shares, Unit A % Canada % America Movil SAB de C.V., Series L, ADR % Argentina % Schindler Holding AG - Participation Certificate % United Kingdom % Nestle S.A. % Belgium % Essilor International S.A. % United States % % 9 DAVIS NEW YORK VENTURE FUND, INC. Fund Overview DAVIS INTERNATIONAL FUND – (CONTINUED) October 31, 2011 New Positions Added (11/01/10-10/31/11) (Highlighted positions are those greater than 3.00% of Fund’s 10/31/11 net assets) Security Industry Date of 1st Purchase % of Fund’s 10/31/11 Net Assets Brazil Pharma S.A., 144A Food & Staples Retailing 06/24/11 % Greatview Aseptic Packaging Co., Ltd. Materials 12/02/10 % Itau Unibanco Holding S.A., ADR Commercial Banks 08/05/11 % Nielsen Holdings NV Commercial & Professional Services 01/26/11 % Renren, Inc., ADR Software & Services 05/04/11 − Schindler Holding AG - Participation Certificate Capital Goods 05/25/11 % Shandong Weigao Group Medical Polymer Co. Ltd. - H Health Care Equipment & Services 05/19/11 % Youku.com Inc., ADR Software & Services 12/08/10 % Positions Closed (11/01/10-10/31/11) (Gains and losses greater than $50,000 are highlighted) Security Industry Date of Final Sale Realized Gain (Loss) China Resources Power Holdings Co. Ltd. Utilities 12/08/10 $ ) Guangdong Investment Ltd. Utilities 12/13/10 ) Japan Tobacco Inc. Food, Beverage & Tobacco 12/08/10 ) PortX Operacoes Portuarias S.A. Transportation 08/15/11 Renren, Inc., ADR Software & Services 05/10/11 Sanofi-Aventis Pharmaceuticals, Biotechnology & Life Sciences 12/17/10 ) SEGRO PLC Real Estate 01/11/11 ) Yingde Gases Group Co. Ltd. Materials 07/12/11 ) 10 DAVIS NEW YORK VENTURE FUND, INC. Expense Example Example As a shareholder of each Fund, you incur two types of costs: (1) transaction costs, which may include sales charges (loads) on purchases, contingent deferred sales charges on redemptions, and redemption fees, if any; and (2) ongoing costs, including advisory and administrative fees, distribution and/or service (12b-1) fees, and other Fund expenses.The Expense Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Expense Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period indicated, which for each class is for the six-month period ended October 31, 2011. Actual Expenses The information represented in the row entitled “Actual” provides information about actual account values and actual expenses.You may use the information in this row, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period.An annual maintenance fee of $15, charged on retirement plan accounts per Social Security Number, is not included in the Expense Example.This fee will be waived for accounts sharing the same Social Security Number if the accounts total at least $50,000 at Davis Funds.If this fee was included, the estimate of expenses you paid during the period would be higher, and your ending account value would be lower, by this amount. Hypothetical Example for Comparison Purposes The information represented in the row entitled “Hypothetical” provides information about hypothetical account values and hypothetical expenses based on each Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.An annual maintenance fee of $15, charged on retirement plan accounts per Social Security Number, is not included in the Expense Example.This fee will be waived for accounts sharing the same Social Security Number if the accounts total at least $50,000 at Davis Funds.If this fee was included, the estimate of expenses you paid during the period would be higher, and your ending account value would be lower, by this amount. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as front-end or contingent deferred sales charges (loads) or redemption fees. Therefore, the information in the row entitled “Hypothetical” is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. 11 DAVIS NEW YORK VENTURE FUND, INC. Expense Example – (Continued) Beginning Account Value (05/01/11) Ending Account Value (10/31/11) Expenses Paid During Period* (05/01/11-10/31/11) Davis Global Fund Class A (annualized expense ratio 1.07%**) Actual Hypothetical Class B (annualized expense ratio 2.26%**) Actual Hypothetical Class C (annualized expense ratio 1.95%**) Actual Hypothetical Class Y (annualized expense ratio 0.75%**) Actual Hypothetical Davis International Fund Class A (annualized expense ratio 1.21%**) Actual Hypothetical Class B (annualized expense ratio 2.30%**) Actual Hypothetical Class C (annualized expense ratio 2.30%**) Actual Hypothetical Class Y (annualized expense ratio 0.75%**) Actual Hypothetical Hypothetical assumes 5% annual return before expenses. *Expenses are equal to each Class's annualized operating expense ratio, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). **The expense ratios reflect the impact, if any, of certain reimbursements from the Adviser. 12 DAVIS NEW YORK VENTURE FUND, INC. Schedule of Investments DAVIS GLOBAL FUND October 31, 2011 Shares Value (Note 1) COMMON STOCK – (93.67%) CONSUMER DISCRETIONARY – (10.62%) Consumer Durables & Apparel – (5.35%) Compagnie Financiere Richemont S.A., Bearer Shares, Unit A(Switzerland) 111,300 $ Hunter Douglas NV(Netherlands) Media – (4.22%) Grupo Televisa S.A., ADR(Mexico) Walt Disney Co. Retailing – (1.05%) Netflix Inc.* Total Consumer Discretionary CONSUMER STAPLES – (15.26%) Food & Staples Retailing – (4.51%) Brazil Pharma S.A., 144A(Brazil)*(a) 282,700 CVS Caremark Corp. 100,500 Food, Beverage & Tobacco – (10.75%) Coca-Cola Co. Heineken Holding NV(Netherlands) Lindt & Spruengli AG - Participation Certificate(Switzerland) Nestle S.A.(Switzerland) Unilever NV(Netherlands) Total Consumer Staples ENERGY – (4.02%) OGX Petroleo e Gas Participacoes S.A.(Brazil)* 259,500 Tenaris S.A., ADR(Argentina) Total Energy FINANCIALS – (12.33%) Banks – (3.66%) Commercial Banks – (3.66%) Banco Santander Brasil S.A., ADS(Brazil) China CITIC Bank Corp. Ltd. - H(China) 1,560,302 China Merchants Bank Co., Ltd. - H(China) Itau Unibanco Holding S.A., ADR(Brazil) 1,600 Wells Fargo & Co. Diversified Financials – (4.10%) Capital Markets – (1.34%) Brookfield Asset Management Inc., Class A(Canada) Charles Schwab Corp. 13 DAVIS NEW YORK VENTURE FUND, INC. Schedule of Investments DAVIS GLOBAL FUND - (CONTINUED) October 31, 2011 Shares/Units Value (Note 1) COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Diversified Financials – (Continued) Diversified Financial Services – (2.76%) Groupe Bruxelles Lambert S.A.(Belgium) $ Oaktree Capital Group LLC, Class A, 144A(a) Pargesa Holding S.A., Bearer Shares(Switzerland) 6,176 RHJ International(Belgium)* 162,745 Insurance – (1.68%) Insurance Brokers – (0.29%) CNinsure, Inc., ADR(China)* Multi-line Insurance – (0.61%) Fairfax Financial Holdings Ltd.(Canada) 1,895 Property & Casualty Insurance – (0.78%) ACE Ltd. 990 Berkshire Hathaway Inc., Class B* Real Estate – (2.89%) Hang Lung Group Ltd.(Hong Kong) 623,390 Total Financials HEALTH CARE – (12.15%) Health Care Equipment & Services – (6.24%) Essilor International S.A.(France) IDEXX Laboratories, Inc.* Shandong Weigao Group Medical Polymer Co. Ltd. - H(China) 575,300 Sinopharm Group Co. - H(China) 950,800 Pharmaceuticals, Biotechnology & Life Sciences – (5.91%) Johnson & Johnson Merck & Co., Inc. Roche Holding AG - Genusschein(Switzerland) Sinovac Biotech Ltd.(China)* 652,468 Total Health Care INDUSTRIALS – (19.55%) Capital Goods – (9.52%) ABB Ltd., ADR(Switzerland) Blount International, Inc.* PACCAR Inc. Schindler Holding AG - Participation Certificate(Switzerland) Schneider Electric S.A.(France) Shanghai Electric Group Co. Ltd. - H(China) 2,228,230 14 DAVIS NEW YORK VENTURE FUND, INC. Schedule of Investments DAVIS GLOBAL FUND - (CONTINUED) October 31, 2011 Shares/Units Value (Note 1) COMMON STOCK – (CONTINUED) INDUSTRIALS – (CONTINUED) Commercial & Professional Services – (2.98%) Nielsen Holdings NV* 111,400 $ RPX Corp.* Transportation – (7.05%) China Merchants Holdings International Co., Ltd.(China) 580,348 China Shipping Development Co., Ltd. - H(China) 779,770 Clark Holdings, Inc.* 316,600 Kuehne & Nagel International AG(Switzerland) 51,165 LLX Logistica S.A.(Brazil)* 170,700 Total Industrials INFORMATION TECHNOLOGY – (9.74%) Software & Services – (9.74%) Bankrate Inc.* Google Inc., Class A* NetEase.com Inc., ADR(China)* Western Union Co. 103,200 Youku.com Inc., ADR(China)* Total Information Technology MATERIALS – (6.84%) BHP Billiton PLC(United Kingdom) Greatview Aseptic Packaging Co., Ltd.(China)* Potash Corp. of Saskatchewan Inc.(Canada) Rio Tinto PLC(United Kingdom) Sino-Forest Corp.(Canada)* Vale S.A., ADR(Brazil) Total Materials TELECOMMUNICATION SERVICES – (3.16%) America Movil SAB de C.V., Series L, ADR(Mexico) 162,686 Total Telecommunication Services TOTAL COMMON STOCK – (Identified cost $124,255,601) PREFERRED STOCK – (0.18%) MATERIALS – (0.18%) MMX Mineracao e Metalicos S.A.(Brazil)* 142,300 TOTAL PREFERRED STOCK – (Identified cost $224,712) STOCK WARRANTS – (0.45%) FINANCIALS – (0.45%) Banks – (0.45%) Commercial Banks – (0.45%) Wells Fargo & Co., strike price $34.01, expires 10/28/18* TOTAL STOCK WARRANTS – (Identified cost $511,805) 15 DAVIS NEW YORK VENTURE FUND, INC. Schedule of Investments DAVIS GLOBAL FUND - (CONTINUED) October 31, 2011 Principal Value (Note 1) SHORT-TERM INVESTMENTS – (5.46%) Banc of America Securities LLC Joint Repurchase Agreement, 0.10%, 11/01/11, dated 10/31/11, repurchase value of $2,724,008 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 1.919%-5.50%, 11/01/23-09/01/41, total market value $2,778,480) $ $ Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.12%, 11/01/11, dated 10/31/11, repurchase value of $4,426,015 (collateralized by: U.S. Government agency mortgages and obligations in a pooled cash account, 0.375%-6.50%, 12/15/11-06/01/40, total market value $4,514,520) TOTAL SHORT-TERM INVESTMENTS – (Identified cost $7,150,000) Total Investments – (99.76%) – (Identified cost $132,142,118) – (b) Other Assets Less Liabilities – (0.24%) Net Assets – (100.00%) $ ADR: American Depositary Receipt ADS: American Depositary Share * Non-Income producing security. (a) These securities are subject to Rule 144A.The Board of Directors of the Fund has determined that there is sufficient liquidity in these securities to realize current valuations.These securities amounted to $3,277,370 or 2.50% of the Fund's net assets as of October 31, 2011. (b) Aggregate cost for federal income tax purposes is $133,977,266.At October 31, 2011 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized depreciation $ ) See Notes to Financial Statements 16 DAVIS NEW YORK VENTURE FUND, INC. Schedule of Investments DAVIS INTERNATIONAL FUND October 31, 2011 Shares Value (Note 1) COMMON STOCK – (96.96%) CONSUMER DISCRETIONARY – (7.69%) Consumer Durables & Apparel – (5.46%) Compagnie Financiere Richemont S.A., Bearer Shares, Unit A(Switzerland) $ Hunter Douglas NV(Netherlands) Media – (2.23%) Grupo Televisa S.A., ADR(Mexico) Total Consumer Discretionary CONSUMER STAPLES – (13.83%) Food & Staples Retailing – (2.64%) Brazil Pharma S.A., 144A(Brazil)*(a) 157,300 Food, Beverage & Tobacco – (11.19%) Heineken Holding NV(Netherlands) Lindt & Spruengli AG - Participation Certificate(Switzerland) 450 Nestle S.A.(Switzerland) Total Consumer Staples ENERGY – (5.24%) OGX Petroleo e Gas Participacoes S.A.(Brazil)* 122,980 Tenaris S.A., ADR(Argentina) Total Energy FINANCIALS – (15.34%) Banks – (4.57%) Commercial Banks – (4.57%) Banco Santander Brasil S.A., ADS(Brazil) China CITIC Bank Corp. Ltd. - H(China) 1,056,000 China Merchants Bank Co., Ltd. - H(China) 723,069 Itau Unibanco Holding S.A., ADR(Brazil) 200 Diversified Financials – (3.96%) Capital Markets – (0.48%) Brookfield Asset Management Inc., Class A(Canada) Diversified Financial Services – (3.48%) Groupe Bruxelles Lambert S.A.(Belgium) Pargesa Holding S.A., Bearer Shares(Switzerland) RHJ International(Belgium)* 104,940 Insurance – (1.61%) Insurance Brokers – (0.52%) CNinsure, Inc., ADR(China)* Multi-line Insurance – (1.09%) Fairfax Financial Holdings Ltd.(Canada) 1,241 17 DAVIS NEW YORK VENTURE FUND, INC. Schedule of Investments DAVIS INTERNATIONAL FUND - (CONTINUED) October 31, 2011 Shares Value (Note 1) COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Real Estate – (5.20%) Hang Lung Group Ltd.(Hong Kong) 408,000 $ Total Financials HEALTH CARE – (15.51%) Health Care Equipment & Services – (6.49%) Essilor International S.A.(France) Shandong Weigao Group Medical Polymer Co. Ltd. - H(China) 310,000 Sinopharm Group Co. - H(China) 466,800 Pharmaceuticals, Biotechnology & Life Sciences – (9.02%) Roche Holding AG - Genusschein(Switzerland) Sinovac Biotech Ltd.(China)* 365,170 Total Health Care INDUSTRIALS – (23.49%) Capital Goods – (11.07%) ABB Ltd., ADR(Switzerland) Schindler Holding AG - Participation Certificate(Switzerland) Schneider Electric S.A.(France) Shanghai Electric Group Co. Ltd. - H(China) 1,042,100 Commercial & Professional Services – (2.60%) Nielsen Holdings NV* Transportation – (9.82%) China Merchants Holdings International Co., Ltd.(China) 378,969 China Shipping Development Co., Ltd. - H(China) 510,000 Kuehne & Nagel International AG(Switzerland) LLX Logistica S.A.(Brazil)* Total Industrials INFORMATION TECHNOLOGY – (3.45%) Software & Services – (3.45%) NetEase.com Inc., ADR(China)* Youku.com Inc., ADR(China)* Total Information Technology 18 DAVIS NEW YORK VENTURE FUND, INC. Schedule of Investments DAVIS INTERNATIONAL FUND - (CONTINUED) October 31, 2011 Shares/Principal Value (Note 1) COMMON STOCK – (CONTINUED) MATERIALS – (8.05%) BHP Billiton PLC(United Kingdom) $ Greatview Aseptic Packaging Co., Ltd.(China)* 2,517,100 Potash Corp. of Saskatchewan Inc.(Canada) Rio Tinto PLC(United Kingdom) Sino-Forest Corp.(Canada)* 173,200 Vale S.A., ADR(Brazil) Total Materials TELECOMMUNICATION SERVICES – (4.36%) America Movil SAB de C.V., Series L, ADR(Mexico) Total Telecommunication Services TOTAL COMMON STOCK – (Identified cost $52,573,767) PREFERRED STOCK – (0.29%) MATERIALS – (0.29%) MMX Mineracao e Metalicos S.A.(Brazil)* TOTAL PREFERRED STOCK – (Identified cost $133,599) SHORT-TERM INVESTMENTS – (2.90%) Banc of America Securities LLC Joint Repurchase Agreement, 0.10%, 11/01/11, dated 10/31/11, repurchase value of $525,001 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 1.919%-5.50%, 11/01/23-09/01/41, total market value $535,500) $ Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.12%, 11/01/11, dated 10/31/11, repurchase value of $853,003 (collateralized by: U.S. Government agency mortgages and obligations in a pooled cash account, 0.375%-6.50%, 12/15/11-06/01/40, total market value $870,060) TOTAL SHORT-TERM INVESTMENTS – (Identified cost $1,378,000) Total Investments – (100.15%) – (Identified cost $54,085,366) – (b) Liabilities Less Other Assets – (0.15%) ) Net Assets – (100.00%) $ ADR: American Depositary Receipt ADS: American Depositary Share * Non-Income producing security. (a) This security is subject to Rule 144A.The Board of Directors of the Fund has determined that there is sufficient liquidity in this security to realize current valuations.This security amounted to $1,255,212 or 2.64% of the Fund's net assets as of October 31, 2011. 19 DAVIS NEW YORK VENTURE FUND, INC. Schedule of Investments DAVIS INTERNATIONAL FUND - (CONTINUED) October 31, 2011 (b) Aggregate cost for federal income tax purposes is $54,546,348.At October 31, 2011 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized depreciation $ ) See Notes to Financial Statements 20 DAVIS NEW YORK VENTURE FUND, INC. Statements of Assets and Liabilities At October 31, 2011 Davis Global Fund Davis International Fund ASSETS: Investments in securities at value* (see accompanying Schedules of Investments) $ $ Cash Receivables: Capital stock sold Dividends and interest Investment securities sold Prepaid expenses Due from Adviser – Total assets LIABILITIES: Payables: Capital stock redeemed 12 Investment securities purchased Accrued distribution and service plan fees Accrued management fee Other accrued expenses Total liabilities NET ASSETS $ $ NET ASSETS CONSIST OF: Par value of shares of capital stock $ $ Additional paid-in capital Undistributed net investment income (loss) Accumulated net realized losses from investments Net unrealized depreciation on investments and foreign currency transactions Net Assets $ $ *Including: Cost of investments $ $ 21 DAVIS NEW YORK VENTURE FUND, INC. Statements of Assets and Liabilities – (Continued) At October 31, 2011 Davis Global Fund Davis International Fund CLASS A SHARES: Net assets $ $ Shares outstanding Net asset value and redemption price per share (Net assets ÷ Shares outstanding) $ $ Maximum offering price per share (100/95.25 of net asset value)† $ $ CLASS B SHARES: Net assets $ $ Shares outstanding Net asset value, offering, and redemption price per share (Net assets ÷ Shares outstanding) $ $ CLASS C SHARES: Net assets $ $ Shares outstanding Net asset value, offering, and redemption price per share (Net assets ÷ Shares outstanding) $ $ CLASS Y SHARES: Net assets $ $ Shares outstanding Net asset value, offering, and redemption price per share (Net assets ÷ Shares outstanding) $ $ †On purchases of $100,000 or more, the offering price is reduced. See Notes to Financial Statements 22 DAVIS NEW YORK VENTURE FUND, INC. Statements of Operations For the year ended October 31, 2011 Davis Global Fund Davis International Fund INVESTMENT INCOME: Income: Dividends* $ $ Interest Total income Expenses: Management fees (Note 3) Custodian fees Transfer agent fees: Class A Class B Class C Class Y Audit fees Legal fees Accounting fees (Note 3) Reports to shareholders Directors’ fees and expenses Registration and filing fees Miscellaneous Payments under distribution plan (Note 7): Class A Class B Class C Total expenses Expenses paid indirectly (Note 4) Reimbursement of expenses by Adviser(Note 3) − Net expenses Net investment income REALIZED & UNREALIZED GAIN (LOSS) ON INVESTMENTS AND FOREIGN CURRENCY TRANSACTIONS: Net realized gain (loss) from: Investment transactions Foreign currency transactions Net realized gain Net change in unrealized appreciation (depreciation) Net realized and unrealized loss on investments and foreign currency transactions Net decrease in net assets resulting from operations $ $ *Net of foreign taxes withheld as follows $ $ See Notes to Financial Statements 23 DAVIS NEW YORK VENTURE FUND, INC. Statements of Changes in Net Assets For the year ended October 31, 2011 Davis Global Fund Davis International Fund OPERATIONS: Net investment income $ $ Net realized gain from investments and foreign currency transactions Net change in unrealized appreciation (depreciation) on investments and foreign currency transactions Net decrease in net assets resulting from operations DIVIDENDS AND DISTRIBUTIONS TO SHAREHOLDERS FROM: Net investment income: Class A Class B – Class C – Class Y CAPITAL SHARE TRANSACTIONS: Net increase (decrease) in net assets resulting from capital share transactions (Note 5): Class A Class B Class C Class Y Total increase (decrease) in net assets NET ASSETS: Beginning of year End of year* $ $ *Including undistributed net investment income (loss) of $ $ See Notes to Financial Statements 24 DAVIS NEW YORK VENTURE FUND, INC. Statements of Changes in Net Assets For the year ended October 31, 2010 Davis Global Fund Davis International Fund OPERATIONS: Net investment income $ $ Net realized loss from investments and foreign currency transactions Net change in unrealized appreciation (depreciation) on investments and foreign currency transactions Net increase in net assets resulting from operations DIVIDENDS AND DISTRIBUTIONS TO SHAREHOLDERS FROM: Net investment income: Class A Class B – Class C – Class Y – CAPITAL SHARE TRANSACTIONS: Net increase (decrease) in net assets resulting from capital share transactions (Note 5): Class A Class B Class C Class Y Total increase in net assets NET ASSETS: Beginning of year End of year* $ $ *Including undistributed net investment income of $ $ See Notes to Financial Statements 25 DAVIS NEW YORK VENTURE FUND, INC. Notes to Financial Statements October 31, 2011 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Davis New York Venture Fund, Inc. (a Maryland corporation) (“Company”), is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company.The Company operates as a series issuing shares of common stock including the following two funds (collectively “Funds”): Davis Global Fund seeks to achieve long-term growth of capital.It invests primarily in equity securities issued by both United States and foreign companies, including countries with developed or emerging markets. The Fund commenced operations on December 22, 2004, and until January 1, 2007, shares of the Fund were not available for public sale. Davis International Fund seeks to achieve long-term growth of capital.It invests primarily in equity securities issued by foreign companies, including countries with developed or emerging markets. The Fund commenced operations on December 29, 2006, and until January 1, 2010, shares of the Fund were not available for public sale. Because of the risk inherent in any investment program, the Company cannot ensure that the investment objective of its Funds will be achieved. Prior to being available for public sale, only the directors, officers, and employees of the Funds or their investment adviser and sub-adviser (and the investment adviser itself and affiliated companies) were eligible to purchase the Funds shares. The Company accounts separately for the assets, liabilities, and operations of each Fund.Each Fund offers shares in four classes, Class A, Class B, Class C, and Class Y.Class A shares are sold with a front-end sales charge and Class B and Class C shares are sold at net asset value and may be subject to a contingent deferred sales charge upon redemption.Class Y shares are sold at net asset value and are not subject to any contingent deferred sales charge.Class Y shares are only available to certain qualified investors.Income, expenses (other than those attributable to a specific class), and gains and losses, are allocated daily to each class of shares based upon the relative proportion of net assets represented by each class.Operating expenses directly attributable to a specific class, such as distribution and transfer agent fees, are charged against the operations of that class. All classes have identical rights with respect to voting (exclusive of each class’s distribution arrangement), liquidation, and distributions. Each Fund assesses a 2% fee on the proceeds of Fund shares that are redeemed (either by selling or exchanging to another Davis Fund) within 30 days of their purchase. The fee, which is retained by each Fund, is accounted for as an addition to paid-in capital. The following is a summary of significant accounting policies followed by the Funds in the preparation of their financial statements. Security Valuation - The Funds calculate the net asset value of their shares as of the close of the New York Stock Exchange (“Exchange”), normally 4:00 P.M. Eastern time, on each day the Exchange is open for business. Securities listed on the Exchange (and other national exchanges) are valued at the last reported sales price on the day of valuation. Securities traded in the over-the-counter market (e.g. NASDAQ) and listed securities for which no sale was reported on that date are stated at the average of closing bid and asked prices. Securities traded on foreign exchanges are valued based upon the last sales price on the principal exchange on which the security is traded prior to the time when the Funds’ assets are valued. Securities (including restricted securities) for which market quotations are not readily available are valued at their fair value. Securities whose values have been materially affected by what Davis Selected Advisers, L.P. (“Davis Advisors” or “Adviser”), the Funds’ investment adviser, identifies as a significant event occurring before the Funds’ assets are valued but after the close of their respective exchanges will be fair valued. Fair value is determined in good faith using consistently applied procedures under the supervision of the Board of Directors. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates market value. These valuation procedures are reviewed and subject to approval by the Board of Directors. 26 DAVIS NEW YORK VENTURE FUND, INC. Notes to Financial Statements – (Continued) October 31, 2011 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Value Measurements - Fair value is defined as the price that the Funds would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. Various inputs are used to determine the fair value of the Funds’ investments. These inputs are summarized in the three broad levels listed below. Level 1 –quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2011 in valuing each Fund’s investments carried at value: Investments in Securities at Value Davis Davis Global International Fund Fund Valuation inputs Level 1 – Quoted Prices: Equity securities: Consumer discretionary $ $ Consumer staples Energy Financials Health care Industrials Information technology Materials Telecommunication services Total Level 1 Level 2 – Other Significant Observable Inputs: Equity securities*: Consumer discretionary Consumer staples Financials Health care Industrials Materials Short-term securities Total Level 2 Level 3 – Significant Unobservable Inputs: Equity securities: Materials Total Level 3 Total Investments $ $ 27 DAVIS NEW YORK VENTURE FUND, INC. Notes to Financial Statements – (Continued) October 31, 2011 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Value Measurements – (Continued) Davis Davis Global International Fund Fund Level 1 to Level 2 Transfers**: Consumer discretionary $ $ Consumer staples Financials Health care Industrials Materials Total $ $ *Includes certain securities trading primarily outside the U.S. whose value the Fund adjusted as a result of significant market movements following the close of local trading. **Application of fair value procedures for securities traded on foreign exchanges triggered the majority of transfers between Level 1 and Level 2 assets during the year ended October 31, 2011. The following table reconciles the valuation of assets in which significant unobservable inputs (Level 3) were used in determining fair value during the year ended October 31, 2011: Davis Global Fund Davis International Fund Investment Securities: Beginning balance $ – $ – Change in unrealized appreciation (depreciation) Net purchases (sales) Transfers into Level 3 Ending balance $ $ Change in unrealized appreciation (depreciation) during the period on Level 3 securities still held at October 31, 2011 and included in the change in net assets for the year $ $ Transfers into Level 3 represent the beginning value of any security or instrument where a change in the pricing level occurred from the beginning to the end of the period.The cost of purchases and the proceeds from sales may include securities received or delivered through corporate actions or exchanges.Realized and unrealized gains (losses) are included in the related amounts on investments in the Statements of Operations. Master Repurchase Agreements - The Funds, along with other affiliated funds, may transfer uninvested cash balances into one or more master repurchase agreement accounts. These balances are invested in one or more repurchase agreements, secured by U.S. Government securities. A custodian bank holds securities pledged as collateral for repurchase agreements until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal; however, in the event of default by the other party to the agreement, retention of the collateral may be subject to legal proceedings. 28 DAVIS NEW YORK VENTURE FUND, INC. Notes to Financial Statements – (Continued) October 31, 2011 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Currency Translation - The market values of all assets and liabilities denominated in foreign currencies are recorded in the financial statements after translation to the U.S. Dollar based upon the mean between the bid and offered quotations of the currencies against U.S. Dollars on the date of valuation. The cost basis of such assets and liabilities is determined based upon historical exchange rates. Income and expenses are translated at average exchange rates in effect as accrued or incurred. Foreign Currency- The Funds may enter into forward purchases or sales of foreign currencies to hedge certain foreign currency denominated assets and liabilities against declines in market value relative to the U.S. Dollar. Forward currency contracts are marked-to-market daily and the change in market value is recorded by the Funds as an unrealized gain or loss. When the forward currency contract is closed, the Funds record a realized gain or loss equal to the difference between the value of the forward currency contract at the time it was opened and value at the time it was closed. Investments in forward currency contracts may expose the Funds to risks resulting from unanticipated movements in foreign currency exchange rates or failure of the counter-party to the agreement to perform in accordance with the terms of the contract. Reported net realized foreign exchange gains or losses arise from the sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions, the difference between the amounts of dividends, interest, and foreign withholding taxes recorded on the Funds’ books, and the U.S. Dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments in securities at fiscal year end, resulting from changes in the exchange rate. The Funds include foreign currency gains and losses realized on the sale of investments together with market gains and losses on such investments in the Statements of Operations. Federal Income Taxes- It is each Fund’s policy to comply with the requirements of the Internal Revenue Code applicable to regulated investment companies, and to distribute substantially all of its taxable income, including any net realized gains on investments not offset by loss carryovers, to shareholders. Therefore, no provision for federal income or excise tax is required. The Adviser has analyzed the Funds’ tax positions taken on federal and state income tax returns for all open tax years and has concluded that as of October 31, 2011, no provision for income tax is required in the Funds’ financial statements related to these tax positions. The Funds’ federal and state (Arizona and Maryland) income and federal excise tax returns for tax years for which the applicable statutes of limitations have not expired are subject to examination by the Internal Revenue Service and state departments of revenue. The earliest tax year that remains subject to examination by these jurisdictions is 2008.At October 31, 2011, the Funds had available for federal income tax purposes unused capital loss carryforwards as follows: Capital Loss Carryforwards Davis Global Fund Davis International Fund Expiring 10/31/2016 $ 8,071,000 $ 784,000 10/31/2017 10/31/2018 1,785,000 657,000 $ $ Utilized During the year ended October 31, 2011 $ 3,033,000 $ 437,000 The Regulated Investment Company Modernization Act of 2010 (the “Act”) was enacted on December 22, 2010.The Act makes changes to several tax rules impacting the Funds.In general, the provisions of the Act will be effective for the Funds’ fiscal year ending October 31, 2012. Although the Act provides several benefits,including the unlimited carryforward of future capital losses, there may be a greater likelihood that all or a portion ofeach Fund’s pre-enactment capital loss carryforwards may expire without being utilized due to the fact that post-enactment capital losses are required to be utilized before pre-enactment capital loss carryforwards.Relevant information regarding the impact of the Act on the Funds, if any, will be contained within the “Federal Income Taxes” section of the Notes to Financial Statements for the fiscal year ending October 31, 2012. 29 DAVIS NEW YORK VENTURE FUND, INC. Notes to Financial Statements – (Continued) October 31, 2011 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Securities Transactions and Related Investment Income- Securities transactions are accounted for on the trade date (date the order to buy or sell is executed) with realized gain or loss on the sale of securities being determined based upon identified cost.Dividend income is recorded on the ex-dividend date. Dividend income from REIT securities may include return of capital.Upon notification from the issuer, the amount of the return of capital is reclassified to adjust dividend income, reduce the cost basis, and/or adjust realized gain/loss.Interest income, which includes accretion of discount and amortization of premium, is accrued as earned. Dividends and Distributions to Shareholders - Dividends and distributions to shareholders are recorded on the ex-dividend date.Net investment income (loss), net realized gains (losses), and net unrealized appreciation (depreciation) on investments may differ for financial statement and tax purposes primarily due to differing treatments of wash sales, foreign currency transactions, partnership income, and passive foreign investment company shares.The character of dividends and distributions made during the fiscal year from net investment income and net realized securities gains may differ from their ultimate characterization for federal income tax purposes.Also, due to the timing of dividends and distributions, the fiscal year in which amounts are distributed may differ from the fiscal year in which income or realized gain was recorded by the Funds.The Funds adjust certain components of capital to reflect permanent differences between financial statement amounts and net income and realized gains/losses determined in accordance with income tax rules.Accordingly, during the year ended October 31, 2011, for Davis Global Fund, amounts have been reclassified to reflect a decrease in undistributed net investment loss of $22,184 and a corresponding increase in accumulated net realized losses from investments and foreign currency transactions; for Davis International Fund, amounts have been reclassified to reflect an increase in undistributed net investment income of $38,338 and a corresponding increase in accumulated net realized losses from investments and foreign currency transactions.The Funds’ net assets have not been affected by these reclassifications. The tax character of distributions paid during the years ended October 31, 2011 and 2010 were as follows: Ordinary Income Long-Term Capital Gain Return of Capital Total Davis Global Fund $ $ − $ − $ − − Davis International Fund − As of October 31, 2011, the components of distributable earnings (accumulated losses) on a tax basis were as follows: Davis Global Fund Davis International Fund Undistributed net investment income $ $ 688,875 Accumulated net realized losses from investments and foreign currency transactions (25,448,689) Net unrealized depreciation on investments Total $ (28,384,864) $ 30 DAVIS NEW YORK VENTURE FUND, INC. Notes to Financial Statements – (Continued) October 31, 2011 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Indemnification - Under the Funds’ organizational documents, their officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the Funds. In addition, some of the Funds’ contracts with their service providers contain general indemnification clauses. The Funds’ maximum exposure under these arrangements is unknown since the amount of any future claims that may be made against the Funds cannot be determined and the Funds have no historical basis for predicting the likelihood of any such claims. Use of Estimates in Financial Statements- In preparing financial statements in conformity with accounting principles generally accepted in the United States of America, management makes estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, as well as the reported amounts of income and expenses during the reporting period.Actual results may differ from these estimates. Directors Fees and Expenses - The Funds set up a Rabbi Trust to provide for the deferred compensation plan for Independent Directors that enables them to elect to defer receipt of all or a portion of annual fees they are entitled to receive. The value of an eligible Director’s account is based upon years of service and fees paid to each Director during the years of service. The amount paid to the Director by the Trust under the plan will be determined based upon the performance of the Davis Funds in which the amounts are invested. NOTE 2 - PURCHASES AND SALES OF SECURITIES The cost of purchases and proceeds from sales of investment securities (excluding short-term securities) during the year ended October 31, 2011 were as follows: Davis Global Fund Davis International Fund Cost of purchases $ $ Proceeds of sales 7,376,762 NOTE 3 - INVESTMENT ADVISORY FEES AND OTHER TRANSACTIONS WITH AFFILIATES Advisory fees are paid monthly to the Adviser.The annual rate for each Fund is 0.55% of the average net assets. Boston Financial Data Services, Inc. (“BFDS”) is the Funds’ primary transfer agent.The Adviser is also paid for certain transfer agent services.The fee paid to the Adviser for these services during the year ended October 31, 2011 for Davis Global Fund and Davis International Fund amounted to $8,472 and $739, respectively.State Street Bank and Trust Company (“State Street Bank”) is the Funds’ primary accounting provider.Fees for such services are included in the custodian fee as State Street Bank also serves as the Funds’ custodian.The Adviser is also paid for certain accounting services.The fee paid to the Adviser for these services during the year ended October 31, 2011 for Davis Global Fund and Davis International Fund amounted to $3,000 each.The Adviser is contractually committed to waive fees and/or reimburse the Funds’ expenses to the extent necessary to cap total annual Fund operating expenses (Class A shares, 1.30%; Class B shares, 2.30%; Class C shares, 2.30%; Class Y shares, 1.05%).During the year ended October 31, 2011, such reimbursements for Davis International Fund amounted to $2,649 and $1,654 for Class B and Class C, respectively.Certain directors and officers of the Funds are also directors and officers of the general partner of the Adviser. Davis Selected Advisers-NY, Inc. (“DSA-NY”), a wholly-owned subsidiary of the Adviser, acts as sub-adviser to the Funds.DSA-NY performs research and portfolio management services for the Funds under a Sub-Advisory Agreement with the Adviser.The Funds pay no fees directly to DSA-NY. 31 DAVIS NEW YORK VENTURE FUND, INC. Notes to Financial Statements – (Continued) October 31, 2011 NOTE 4 - EXPENSES PAID INDIRECTLY Under an agreement with State Street Bank, custodian fees are reduced for earnings on cash balances maintained at the custodian by the Funds.Such reductions amounted to $3 and $2 for Davis Global Fund and Davis International Fund, respectively, during the year ended October 31, 2011. NOTE 5 - CAPITAL STOCK At October 31, 2011, there were 3.5 billion shares of capital stock ($0.05 par value per share) authorized for Davis New York Venture Fund, Inc., of which 175 million shares each are designated to Davis Global Fund and Davis International Fund.Transactions in capital stock were as follows: Class A Year ended October 31, 2011 Davis Global Fund Davis International Fund Shares sold Shares issued in reinvestment of distributions Shares redeemed Net decrease Proceeds from shares sold $ $ Proceeds from shares issued in reinvestment of distributions Cost of shares redeemed* Net decrease $ $ * Net of redemption fees as follows $ $ – Class A Year ended October 31, 2010 Davis Global Fund Davis International Fund Shares sold Shares issued in reinvestment of distributions Shares redeemed Net increase Proceeds from shares sold $ $ Proceeds from shares issued in reinvestment of distributions Cost of shares redeemed* Net increase $ $ * Net of redemption fees as follows $ $ – 32 DAVIS NEW YORK VENTURE FUND, INC. Notes to Financial Statements – (Continued) October 31, 2011 NOTE 5 - CAPITAL STOCK – (CONTINUED) Class B Year ended October 31, 2011 Davis Global Fund Davis International Fund Shares sold Shares issued in reinvestment of distributions – Shares redeemed Net increase (decrease) Proceeds from shares sold $ $ Proceeds from shares issued in reinvestment of distributions – Cost of shares redeemed Net increase (decrease) $ $ Class B Year ended October 31, 2010 Davis Global Fund Davis International Fund Shares sold Shares issued in reinvestment of distributions – –† Shares redeemed Net increase (decrease) Proceeds from shares sold $ $ Proceeds from shares issued in reinvestment of distributions – 3 Cost of shares redeemed* Net increase (decrease) $ $ * Net of redemption fees as follows $ 42 $ – † Less than 1 share. Class C Year ended October 31, 2011 Davis Global Fund Davis International Fund Shares sold Shares issued in reinvestment of distributions – Shares redeemed Net increase (decrease) Proceeds from shares sold $ $ Proceeds from shares issued in reinvestment of distributions – Cost of shares redeemed* Net increase (decrease) $ $ * Net of redemption fees as follows $ $ 4 33 DAVIS NEW YORK VENTURE FUND, INC. Notes to Financial Statements – (Continued) October 31, 2011 NOTE 5 - CAPITAL STOCK – (CONTINUED) Class C Year ended October 31, 2010 Davis Global Fund Davis International Fund Shares sold Shares issued in reinvestment of distributions – –† Shares redeemed Net increase Proceeds from shares sold $ $ Proceeds from shares issued in reinvestment of distributions – 3 Cost of shares redeemed* Net increase $ $ * Net of redemption fees as follows $ 75 $ – † Less than 1 share. Class Y Year ended October 31, 2011 Davis Global Fund Davis International Fund Shares sold Shares issued in reinvestment of distributions Shares redeemed Net increase Proceeds from shares sold $ $ Proceeds from shares issued in reinvestment of distributions Cost of shares redeemed* Net increase $ $ * Net of redemption fees as follows $ 50 $ – Class Y Year ended October 31, 2010 Davis Global Fund Davis International Fund†† Shares sold Shares issued in reinvestment of distributions – Shares redeemed Net increase Proceeds from shares sold $ $ Proceeds from shares issued in reinvestment of distributions – Cost of shares redeemed Net increase $ $ †† From December 31, 2009 (inception of class) through October 31, 2010. 34 DAVIS NEW YORK VENTURE FUND, INC. Notes to Financial Statements – (Continued) October 31, 2011 NOTE 6 - BANK BORROWINGS Each Fund may borrow up to 5% of its assets from a bank to purchase portfolio securities, or for temporary and emergency purposes. The purchase of securities with borrowed funds creates leverage in the Fund.Each Fund has entered into an agreement, which enables it to participate with certain other funds managed by the Adviser in an unsecured line of credit with a bank, which permits borrowings up to $50 million, collectively. Interest is charged based on its borrowings, at a rate equal to the higher of the Federal Funds Rate or the Overnight Libor Rate, plus 1.25%. The Funds had no borrowings during the year ended October 31, 2011. NOTE 7 - DISTRIBUTION AND UNDERWRITING FEES Class A Shares of Davis Global Fund and Davis International Fund - Class A shares of the Funds are sold at net asset value plus a sales charge and are redeemed at net asset value. Davis Distributors, LLC, the Funds’ Underwriter (“Underwriter” or “Distributor”), received commissions earned on sales of Class A shares of the Funds of which a portion was retained by the Underwriter and the remaining was re-allowed to investment dealers. The Underwriter is reimbursed for amounts paid to dealers as a service fee or commissions with respect to Class A shares sold by dealers, which remain outstanding during the period. The service fee is paid at the annual rate up to 1/4 of 1.00% of the average net assets maintained by the responsible dealers. Year ended October 31, 2011 Davis Davis Global International Fund Fund Commissions retained by Underwriter $ $ Commissions re-allowed to investment dealers Total commissions earned on sales of Class A shares $ $ Class A service fee $ $ Class B Shares of Davis Global Fund and Davis International Fund - Class B shares of the Funds are sold at net asset value and are redeemed at net asset value.A contingent deferred sales charge may be assessed on shares redeemed within six years of purchase. The Funds pay the Distributor a distribution fee on Class B shares at an annual rate equal to the lesser of 1.25% of the average daily net asset value of the Class B shares or the maximum amount provided by applicable rule or regulation of the Financial Industry Regulatory Authority, Inc. (“FINRA”), which currently is 1.00%.The Funds pay the distribution fee on Class B shares in order: (i) to pay the Distributor commissions on Class B shares which have been sold and (ii) to enable the Distributor to pay service fees on Class B shares which have been sold. Commission advances by the Distributor on the sale of Class B shares are re-allowed to qualified selling dealers. 35 DAVIS NEW YORK VENTURE FUND, INC. Notes to Financial Statements – (Continued) October 31, 2011 NOTE 7 - DISTRIBUTION AND UNDERWRITING FEES – (CONTINUED) Class B Shares of Davis Global Fund and Davis International Fund – (Continued) A contingent deferred sales charge is imposed upon redemption of certain Class B shares of the Funds within six years of the original purchase. The charge is a declining percentage starting at 4.00% of the lesser of net asset value of the shares redeemed or the total cost of such shares. Year ended October 31, 2011 Davis Davis Global International Fund Fund Distribution Plan Payments: Distribution fees $ $ Service fees Commission advances by the Distributor on the sale of Class B shares Contingent deferred sales charges received by the Distributor from Class B shares 60 Class C Shares of Davis Global Fund and Davis International Fund - Class C shares of the Funds are sold at net asset value and are redeemed at net asset value.A contingent deferred sales charge may be assessed on shares redeemed within the first year of purchase. The Funds pay the Distributor a distribution fee on Class C shares at an annual rate equal to the lesser of 1.25% of the average daily net asset value of the Class C shares or the maximum amount provided by applicable rule or regulation of the FINRA, which currently is 1.00%.The Funds pay the distribution fee on Class C shares in order: (i) to pay the Distributor commissions on Class C shares which have been sold and (ii) to enable the Distributor to pay service fees on Class C shares which have been sold. Commission advances by the Distributor on the sale of Class C shares are re-allowed to qualified selling dealers. A contingent deferred sales charge of 1.00% is imposed upon redemption of certain Class C shares of the Funds within the first year of the original purchase. Year ended October 31, 2011 Davis Davis Global International Fund Fund Distribution Plan Payments: Distribution fees $ $ Service fees Commission advances by the Distributor on the sale of Class C shares Contingent deferred sales charges received by the Distributor from Class C shares 31 36 DAVIS NEW YORK VENTURE FUND, INC. The following financial information represents selected data for each share of capital stock outstanding throughout each period: Income (Loss) from Investment Operations Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized and Unrealized Gains (Losses) Total from Investment Operations Davis Global Fund Class A: Year ended October 31, 2011 $0.09d Year ended October 31, 2010 $0.09d Year ended October 31, 2009 $0.07d Year ended October 31, 2008 $0.15d Year ended October 31, 2007 $0.05d Davis Global Fund Class B: Year ended October 31, 2011 $(0.06)d Year ended October 31, 2010 $(0.06)d Year ended October 31, 2009 $(0.02)d Year ended October 31, 2008 $(0.01)d Year ended October 31, 2007 $(0.13)d Davis Global Fund Class C: Year ended October 31, 2011 $(0.02)d Year ended October 31, 2010 $(0.03)d Year ended October 31, 2009 $(0.02)d Year ended October 31, 2008 $0.01d Year ended October 31, 2007 $(0.11)d Davis Global Fund Class Y: Year ended October 31, 2011 $0.14d Year ended October 31, 2010 $0.12d Year ended October 31, 2009 $0.08d Year ended October 31, 2008 $0.20d Period from July 25, 2007e to October 31, 2007 $–f Davis International Fund Class A: Year ended October 31, 2011 $(0.04)d Year ended October 31, 2010 $0.03d Year ended October 31, 2009 Year ended October 31, 2008 Period from December 29, 2006eto October 31, 2007 Davis International Fund Class B: Year ended October 31, 2011 $(0.05)d Year ended October 31, 2010 $(0.02)d Year ended October 31, 2009 $–f Year ended October 31, 2008 Period from December 29, 2006e to October 31, 2007 37 Financial Highlights Dividends and Distributions Ratios to Average Net Assets Dividends from Net Investment Income Distributions from Realized Gains Return of Capital Total Distributions Net Asset Value, End of Period Total Returna Net Assets, End of Period (in thousands) Gross Expense Ratio Net Expense Ratiob Net Investment Income (Loss) Ratio Portfolio Turnoverc $– $– (6.48)% 1.03% 1.03% 0.72% 28% $– $– 18.96% 1.06% 1.06% 0.76% 28% $– $– 33.32% 1.31% 1.30% 0.73% 32% $– (54.01)% 1.26% 1.26% 1.07% 19% $– 39.13% 1.48% 1.30% 0.32% 10% $– $– (7.56)% 2.23% 2.23% (0.48)% 28% $– $– $– $– 17.52% 2.27% 2.27% (0.45)% 28% $– $– $– $– 31.94% 2.57% 2.30% (0.27)% 32% $– $– (54.43)% 2.30% 2.30% (0.05)% 19% $– 37.80% 2.73% 2.30% (0.68)% 10% $– $– (7.26)% 1.96% 1.96% (0.21)% 28% $– $– $– $– 17.70% 2.05% 2.05% (0.23)% 28% $– $– $– $– 31.94% 2.33% 2.30% (0.27)% 32% $– $– (54.43)% 2.19% 2.19% 0.05% 19% $– 37.70% 2.56% 2.30% (0.68)% 10% $– $– (6.24)% 0.76% 0.76% 0.99% 28% $– $– 19.13% 0.83% 0.83% 0.99% 28% $– $– 33.70% 1.04% 1.04% 0.99% 32% $– (53.91)% 1.04% 1.04% 1.29% 19% $– $– $– $– 8.78% 3.64%g 1.05%g 0.13%g 10% $– $– (12.19)% 0.94% 0.94% (0.44)% 14% $– $– 17.32% 1.81% 1.30% 0.41% 20% $– $– 30.80% 1.38% 1.30% 1.04% 25% $– (53.97)% 1.25% 1.25% 1.42% 13% $– $– $– $– 34.80% 1.35%g 1.30%g 0.39%g 4% $– $– $– $– (14.76)% 5.31% 2.30% (0.60)% 14% $– $– 16.25% 8.05% 2.30% (0.59)% 20% $– $– 29.54% $2 9.98% 2.30% 0.04% 25% $– $– (54.46)% $2 7.27% 2.30% 0.37% 13% $– $– $– $– 33.60% $3 26.19%g 2.30%g (0.61)%g 4% 38 DAVIS NEW YORK VENTURE FUND, INC. The following financial information represents selected data for each share of capital stock outstanding throughout each period: Income (Loss) from Investment Operations Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized and Unrealized Gains (Losses) Total from Investment Operations Davis International Fund Class C: Year ended October 31, 2011 $(0.05)d Year ended October 31, 2010 $–d,f Year ended October 31, 2009 $–f Year ended October 31, 2008 Period from December 29, 2006e to October 31, 2007 Davis International Fund Class Y: Year ended October 31, 2011 $0.14d Period from December 31, 2009e to October 31, 2010 $0.08d a Assumes hypothetical initial investment on the business day before the first day of the fiscal period (or inception of offering), with all dividends and distributions reinvested in additional shares on the reinvestment date, and redemption at the net asset value calculated on the last business day of the fiscal period.Sales charges are not reflected in the total returns.Total returns are not annualized for periods of less than one year. b The ratios in this column reflect the impact, if any, of the reduction of expenses paid indirectly and of certain reimbursements from the Adviser. c The lesser of purchases or sales of portfolio securities for a period, divided by the monthly average of the market value of portfolio securities owned during the period.Securities with a maturity or expiration date at the time of acquisition of one year or less are excluded from the calculation. 39 Financial Highlights – (Continued) Dividends and Distributions Ratios to Average Net Assets Dividends from Net Investment Income Distributions from Realized Gains Return of Capital Total Distributions Net Asset Value, End of Period Total Returna Net Assets, End of Period (in thousands) Gross Expense Ratio Net Expense Ratiob Net Investment Income (Loss) Ratio Portfolio Turnoverc $– $– $– $– (14.87)% 3.13% 2.30% (0.58)% 14% $– $– 16.25% 9.91% 2.30% (0.59)% 20% $– $– 29.32% $2 10.17% 2.30% 0.04% 25% $– $– (54.42)% $2 7.31% 2.30% 0.37% 13% $– $– $– $– 33.70% $3 26.19%g 2.30%g (0.61)%g 4% $– $– (13.61)% 0.89% 0.89% 1.52% 14% $– $– $– $– 9.40% 2.92%g 1.05%g 1.14%g 20% d Per share calculations were based on average shares outstanding for the period. e Inception date of class. f Less than $0.005 per share. g Annualized. See Notes to Financial Statements 40 DAVIS NEW YORK VENTURE FUND, INC. Report of Independent Registered Public Accounting Firm The Shareholders and Board of Directors Davis New York Venture Fund, Inc.: We have audited the accompanying statements of assets and liabilities of Davis Global Fund and Davis International Fund (each a series comprising Davis New York Venture Fund, Inc.), including the schedules of investments, as of October 31, 2011, and the related statements of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for Davis Global Fund for each of the years in the five-year period then ended and for Davis International Fund for each of the years in the four-year period then ended and the period from December 29, 2006 (commencement of operations) through October 31, 2007.These financial statements and financial highlights are the responsibility of the Funds’ management.Our responsibility is to express an opinion on these fi­nancial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of October 31, 2011, by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received.An audit also includes assessing the accounting principles used and signifi­cant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Davis Global Fund and Davis International Fund as of October 31, 2011, the results of their operations for the year then ended, the changes in their net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years or periods described above, in conformity with U.S. generally accepted accounting principles. KPMG LLP Denver, Colorado December 21, 2011 41 DAVIS NEW YORK VENTURE FUND, INC. Federal Income Tax Information (Unaudited) In early 2012, shareholders will receive information regarding all dividends and distributions paid to them by the Funds during calendar year 2011.Regulations of the U.S. Treasury Department require the Funds to report this information to the Internal Revenue Service. The information and distributions reported herein may differ from the information reported as distributions taxable to certain shareholders for the calendar year 2011 with their 2011 Form 1099-DIV. The information is presented to assist shareholders in reporting distributions received from the Funds to the Internal Revenue Service.Because of the complexity of the federal regulations that may affect your individual tax return and the many variations in state and local regulations, we recommend that you consult your tax adviser for specific guidance. The Funds have elected to give the benefit of foreign tax credits to their shareholders. Accordingly, shareholders who must report their gross income dividends and distributions in a federal tax return will be entitled to a foreign tax credit, or an itemized deduction, in computing their U.S. income tax liability. It is generally more advantageous to claim a credit rather than to take a deduction. Davis Global Fund During the fiscal year 2011, $1,535,208 of dividends paid by the Fund constituted income dividends for federal income tax purposes. The Fund designates $412,816 or 27% as income qualifying for the corporate dividends-received deduction. For the fiscal year 2011, certain dividends paid by the Fund constitute qualified dividend income for federal income tax purposes. The Fund designates $1,207,186 or 79% as qualified dividend income. Pursuant to Section 853 of the Internal Revenue Code, Davis Global Fund designates $123,834 as foreign taxes paid during the year ended October 31, 2011.Approximately 70% of the ordinary income distribution deemed to be paid during the fiscal year ended October 31, 2011 was derived from foreign sourced income of $1,369,104.The Fund did not derive any income from ineligible foreign sources as defined under Section 901(j) of the Internal Revenue Code.Foreign taxes paid for purposes of Section 853 may be less than actual foreign taxes paid for financial statement purposes. Davis International Fund During the fiscal year 2011, $220,545 of dividends paid by the Fund constituted income dividends for federal income tax purposes, of which no amount qualified for the corporate dividends-received deduction. For the fiscal year 2011, certain dividends paid by the Fund constitute qualified dividend income for federal income tax purposes. The Fund designates $220,545 or 100% as qualified dividend income. Pursuant to Section 853 of the Internal Revenue Code, Davis International Fund designates $94,979 as foreign taxes paid during the year ended October 31, 2011.100% of the ordinary income distribution deemed to be paid during the fiscal year ended October 31, 2011 was derived from foreign sourced income of $1,007,370.The Fund did not derive any income from ineligible foreign sources as defined under Section 901(j) of the Internal Revenue Code.Foreign taxes paid for purposes of Section 853 may be less than actual foreign taxes paid for financial statement purposes. 42 DAVIS NEW YORK VENTURE FUND, INC. Fund Information Portfolio Proxy Voting Policies and Procedures The Funds have adopted Portfolio Proxy Voting Policies and Procedures under which the Funds vote proxies relating to securities held by the Funds. A description of the Funds’ Portfolio Proxy Voting Policies and Procedures is available (i) without charge, upon request, by calling the Funds toll-free at 1-800-279-0279, (ii) on the Funds’ website at www.davisfunds.com, and (iii) on the SEC’s website at www.sec.gov. In addition, the Funds are required to file Form N-PX, with their complete proxy voting record for the 12 months ended June 30th, no later than August 31st of each year. The Funds’ Form N-PX filing is available (i) without charge, upon request, by calling the Funds toll-free at 1-800-279-0279, (ii) on the Funds’ website at www.davisfunds.com, and (iii) on the SEC’s website at www.sec.gov. Form N-Q The Funds file their complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q.The Funds’ Form N-Q is available without charge, upon request, by calling 1-800-279-0279, on the Funds’ website at www.davisfunds.com, or on the SEC’s website at www.sec.gov. The Funds’ Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC, and information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. 43 DAVIS NEW YORK VENTURE FUND, INC. Privacy Notice and Householding Privacy Notice While you generally will be dealing with a broker-dealer or other financial adviser, we may collect information about you from your account application and other forms that you may deliver to us. We use this information to process your requests and transactions; for example, to provide you with additional information about our Funds, to open an account for you, or to process a transaction. In order to service your account and execute your transactions, we may provide your personal information to firms that assist us in servicing your account, such as our transfer agent. We may also provide your name and address to one of our agents for the purpose of mailing to you your account statement and other information about our products and services. We require these outside firms and agents to protect the confidentiality of your information and to use the information only for the purpose for which the disclosure is made. We do not provide customer names and addresses to outside firms, organizations or individuals except in furtherance of our business relationship with you or as otherwise allowed by law. We restrict access to nonpublic personal information about you to those employees who need to know that information to provide products or services to you. We maintain physical, electronic and procedural safeguards that comply with federal standards to guard your personal information. Householding To avoid sending duplicate copies of materials to households, the Funds will mail only one copy of each prospectus, Annual and Semi-Annual Report to shareholders having the same last name and address on the Funds’ records. The consolidation of these mailings, called householding, benefits the Funds through reduced mailing expense. If you do not want the mailing of these documents to be combined with those to other members of your household, please contact the Davis Funds by phone at 1-800-279-0279. Individual copies of current prospectuses and reports will be sent to you within 30 days after the Funds receive your request to stop householding. 44 DAVIS NEW YORK VENTURE FUND, INC. Directors and Officers For the purposes of their service as directors to the Davis Funds, the business address for each of the directors is 2949 E. Elvira Road, Suite 101, Tucson, AZ 85756. Each Director serves until their retirement, resignation, death or removal. Subject to exceptions and exemptions, which may be granted by the Independent Directors, Directors must retire at the close of business on the last day of the calendar year in which the Director attains age seventy-four (74). Name (birthdate) Position(s) Held With Fund Term of Office and Length of Time Served Principal Occupation(s) During Past Five Years Number of Portfolios in Fund Complex Overseen by Director Other Directorships Held by Director Independent Directors Marc P. Blum (09/09/42) Director Director since 1986 Chief Executive Officer, World Total Return Fund, LLLP; of Counsel to Gordon, Feinblatt, Rothman, Hoffberger and Hollander, LLC (law firm). 13 Director, Legg Mason Investment Counsel & Trust Company N.A. (asset management company) and Rodney Trust Company (Delaware). John S. Gates, Jr. (08/02/53) Director Director since 2007 Chairman and Chief Executive Officer of PortaeCo LLC, a private investment company (beginning in 2006); Co-founder of CenterPoint Properties Trust (REIT); Co-chairman and Chief Executive Officer for 22 years (until 2006). 13 Director, DCT Industrial Trust (REIT); Chairman, Regional Transportation Authority of Chicago. Thomas S. Gayner (12/16/61) Director/ Chairman Director since 2004 President and Chief Investment Officer, Markel Corporation (insurance company). 13 Director, Washington Post Co. (publishing company); Director, Colfax Corp. (engineering and manufacturer of pumps and fluid handling equipment). G. Bernard Hamilton (03/18/37) Director Director since 1978 Managing General Partner, Avanti Partners, L.P. (investment partnership), retired 2005. 13 none Samuel H. Iapalucci (07/19/52) Director Director since 2006 Former Executive Vice President and Chief Financial Officer, CH2M-HILL Companies, Ltd. (engineering). 13 Director, Trow Global Holdings Inc. (engineering & consulting). Robert P. Morgenthau (03/22/57) Director Director since 2002 Principal, Spears Abacus Advisors, LLC (investment management firm); former Chairman, NorthRoad Capital Management, LLC (investment management firm). 13 none Marsha Williams (03/28/51) Director Director since 1999 Retired; former Senior Vice President and Chief Financial Officer, Orbitz Worldwide, Inc. (travel-services provider) 2007-2010; former Executive Vice President and Chief Financial Officer, Equity Office Properties Trust (REIT). 13 Director, Modine Manufacturing, Inc. (heat transfer technology); Director, Chicago Bridge & Iron Company, N.V. (industrial construction and engineering); Director, Fifth Third Bancorp (diversified financial services). 45 DAVIS NEW YORK VENTURE FUND, INC. Directors and Officers – (Continued) Name (birthdate) Position(s) Held With Fund Term of Office and Length of Time Served Principal Occupation(s) During Past Five Years Number of Portfolios in Fund Complex Overseen by Director Other Directorships Held by Director Inside Directors* Andrew A. Davis (06/25/63) Director Director since 1997 President or Vice President of each Davis Fund and Selected Fund; President, Davis Selected Advisers, L.P., and also serves as an executive officer in certain companies affiliated with the Adviser. 16 Director, Selected Funds (consisting of three portfolios) since 1998. Christopher C. Davis (07/13/65) Director Director since 1997 President or Vice President of each Davis Fund, Selected Fund, and Clipper Fund; Chairman, Davis Selected Advisers, L.P., and also serves as an executive officer in certain companies affiliated with the Adviser, including sole member of the Adviser’s general partner, Davis Investments, LLC; Employee of Shelby Cullom Davis & Co. (registered broker/dealer). 16 Director, Selected Funds (consisting of three portfolios) since 1998; Director, Washington Post Co. (publishing company). *Andrew A. Davis and Christopher C. Davis own partnership units (directly, indirectly, or both) of the Adviser and are considered to be “interested persons” of the Funds as defined in the Investment Company Act of 1940. Andrew A. Davis and Christopher C. Davis are brothers. Officers Andrew A. Davis (born 06/25/63, Davis Funds officer since 1997). See description in the section on Inside Directors. Christopher C. Davis (born 07/13/65, Davis Funds officer since 1997). See description in the section on Inside Directors. Kenneth C. Eich (born 08/14/53, Davis Funds officer since 1997). Executive Vice President and Principal Executive Officer of each of the Davis Funds (consisting of 13 portfolios), Selected Funds (consisting of three portfolios), and Clipper Fund, Inc. (consisting of one portfolio); Chief Operating Officer, Davis Selected Advisers, L.P., and also serves as an executive officer in certain companies affiliated with the Adviser. Douglas A. Haines (born 03/04/71, Davis Funds officer since 2004). Vice President, Treasurer, Chief Financial Officer, Principal Financial Officer, and Principal Accounting Officer of each of the Davis Funds (consisting of 13 portfolios), Selected Funds (consisting of three portfolios), and Clipper Fund, Inc. (consisting of one portfolio); Vice President and Director of Fund Accounting, Davis Selected Advisers, L.P. Sharra L. Haynes (born 09/25/66, Davis Funds officer since 1997). Vice President, Chief Compliance Officer of each of the Davis Funds (consisting of 13 portfolios), Selected Funds (consisting of three portfolios), and Clipper Fund, Inc. (consisting of one portfolio); Vice President and Chief Compliance Officer, Davis Selected Advisers, L.P., and also serves as an executive officer in certain companies affiliated with the Adviser. Thomas D. Tays (born 03/07/57, Davis Funds officer since 1997). Vice President and Secretary of each of the Davis Funds (consisting of 13 portfolios), Selected Funds (consisting of three portfolios), and Clipper Fund, Inc. (consisting of one portfolio); Vice President, Chief Legal Officer and Secretary, Davis Selected Advisers, L.P., and also serves as an executive officer in certain companies affiliated with the Adviser. Arthur Don (born 09/24/53, Davis Funds officer since 1991). Assistant Secretary (for clerical purposes only) of each of the Davis Funds and Selected Funds; Shareholder, Greenberg Traurig, LLP (law firm); counsel to the Independent Directors and the Davis Funds. 46 DAVIS NEW YORK VENTURE FUND INC. Investment Adviser Davis Selected Advisers, L.P. (Doing business as “Davis Advisors”) 2949 East Elvira Road, Suite 101 Tucson, Arizona 85756 (800) 279-0279 Distributor Davis Distributors, LLC 2949 East Elvira Road, Suite 101 Tucson, Arizona 85756 Transfer Agent Boston Financial Data Services, Inc. c/o The Davis Funds P.O. Box 8406 Boston, Massachusetts 02266-8406 Overnight Address: 30 Dan Road Canton, Massachusetts 02021-2809 Custodian State Street Bank and Trust Co. One Lincoln Street Boston, Massachusetts 02111 Counsel Greenberg Traurig, LLP 77 West Wacker Drive, Suite 3100 Chicago, Illinois 60601 Independent Registered Public Accounting Firm KPMG LLP 707 Seventeenth Street, Suite 2700 Denver, Colorado 80202 For more information about Davis Global Fund and Davis International Fund, including management fee, charges, and expenses, see the current prospectus, which must precede or accompany this report.The Funds’ Statement of Additional Information contains additional information about the Funds’ Directors and is available without charge upon request by calling 1-800-279-0279 and on the Funds’ website at www.davisfunds.com.Quarterly Fact sheets are available on the Funds’ website at www.davisfunds.com. ITEM 2. CODE OF ETHICS The registrant has adopted a code of ethics that applies to the registrant’s principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. A copy of the code of ethics is filed as an exhibit to this form N-CSR. No waivers were granted to this code of ethics during the period covered by the report. ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT The registrant’s board of directors has determined that independent trustee Marsha Williams qualifies as the “audit committee financial expert”, as defined in Item 3 of form N-CSR. ITEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES (a) Audit Fees. The aggregate Audit Fees billed by KPMP LLP (“KPMG”) for professional services rendered for the audits of the audits of the financial statements, or services that are normally provided in connection with statutory and regulatory filings or engagements for the fiscal year ends October 31, 2011 and October 31, 2010 were $38,400 and $38,400, respectively. (b) Audit-Related Fees. The aggregate Audit-Related Fees billed by KPMG for services rendered for assurance and related services that are not reasonably related to the performance of the audit or review of the fund financial statements, but not reported as Audit Fees for fiscal year ends October 31, 2011 and October 31, 2010 were $0 and $0, respectively. (c) Tax Fees. The aggregate Tax Fees billed by KPMG for professional services rendered for tax compliance, tax advise and tax planning for the fiscal year ends October 31, 2011 and October 31, 2010 were $14,630 and $14,815 respectively. Fees included in the Tax Fee category comprise all services performed by professional staff in the independent accountant’s tax division except those services related to the audit. These services include preparation of tax returns, tax advice related to mergers and a review of the fund income and capital gain distributions. (d) All Other Fees. The aggregate Other Fees billed by KPMG for all other non-audit services rendered to the fund for the fiscal year ends October 31, 2011 and October 31, 2010 were $0 and $0, respectively. (e) (1)Audit Committee Pre-Approval Policies and Procedures. The fund Audit Committee must pre-approve all audit and non-audit services provided by the independent accountant relating to the operations or financial reporting of the funds. Prior to the commencement of any audit or non-audit services to a fund, the Audit Committee reviews the services to determine whether they are appropriate and permissible under applicable law. The fund Audit Committee has adopted a policy whereby audit and non-audit services performed by the fund independent accountant require pre-approval in advance at regularly scheduled Audit Committee meetings. If such a service is required between regularly scheduled Audit Committee meetings, pre-approval may be authorized by the Audit Committee Chairperson with ratification at the next scheduled audit committee meeting. No services included in (b) – (d) above were approved pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) Not applicable (g) The Funds’ independent accountant did not provide any services to the investment advisor or any affiliate for the fiscal years ended October 31, 2011 and October 31, 2010. The fund has not paid any fees for non-audit not previously disclosed in items 4 (b) – (d). (h) The registrant’s audit committee of the board of trustees has considered whether the provision of non-audit services that were rendered to the registrant’s investment adviser, and any entity controlling, controlled by, or under common control with the investment adviser that provides ongoing services to the registrant that not pre-approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X is compatible with maintaining the principal accountant’s independence. No such services were rendered. ITEM 5. AUDIT COMMITTEE OF LISTED REGISTRANTS Not Applicable ITEM 6. SCHEDULE OF INVESTMENTS Not Applicable. The complete Schedule of Investments is included in Item 1 of this for N-CSR ITEM 7. DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES Not Applicable ITEM 8. PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES Not Applicable ITEM 9. PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANIES AND AFFILIATED PURCHASERS Not Applicable ITEM 10. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS There have been no changes to the procedure by which shareholders may recommend nominees to the registrant’s Board of Trustees. ITEM 11. CONTROLS AND PROCUDURES (a) The registrant’s principal executive officer and principal financial officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) are effective as of a date within 90 days of the filing date of this report. (b) There have been no significant changes in the registrant’s internal controls or in other factors that could significantly affect these controls. ITEM 12. EXHIBITS (a)(1) The registrant’s code of ethics pursuant to Item 2 of Form N-CSR is filed as an exhibit to this form N-CSR. (a)(2) Certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 are attached. (a)(3)
